                                                               FILED
  Case 2:16-cr-00729-JAK Document 100 Filed  11/17/20
                                         CLERK,                 Page 1 of 1 Page ID #:719
                                                U.S. DISTRICT COURT



 Memorandum                                            11/17/2020

                                                  CENTRAL DISTRICT OF CALIFORNIA
                                                            DM
                                                     BY: ___________________ DEPUTY




 Subject:                                    Date:
 United States v. Albert Benjamin Perez      October 30, 2020
                             CR16-729(A)-JAK

 To:                                                 From:
 KIRY K. GRAY                                        CHARLES E. FOWLER, JR.
 Clerk, United States District Court                 Assistant United States Attorney
 Central District of California                      Criminal Division

For purposes of determining whether the above-referenced matter, being filed on November 17,
2020:

(a)    should be assigned to the Honorable André Birotte Jr., it

       ☐ is

       ☒ is not

       a matter that was pending in the United States Attorney’s Office (USAO) on or before
       August 8, 2014, the date the Honorable André Birotte Jr. resigned from his position as the
       United States Attorney for the Central District of California.

(b)    should be assigned to the Honorable Michael W. Fitzgerald, it

       ☐ is

       ☒ is not

       (1) a matter that was pending in the Terrorism and Export Crimes Section in the USAO’s
       National Security Division on or before August 3, 2015; (2) a matter pending in the USAO’s
       National Security Section in the USAO’s Criminal Division on or before August 3, 2015, or
       a matter in which the National Security Section was previously involved; (3) a matter
       pending in the USAO’s National Security Division between September 14, 2016 and March
       20, 2020; or (4) a matter in which Assistant United States Attorney Patrick R. Fitzgerald is
       or has been personally involved or on which he has personally consulted while employed in
       the USAO.



                                                     CHARLES E. FOWLER, JR.
                                                     Assistant United States Attorney




                                                 3
